DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-15 over Takematsu in view of Mimura, Kim and Kashima, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on July 28, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    316
    621
    media_image1.png
    Greyscale

Claims 1-7, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu (US 2001/0021446) in view of Mimura (US 2005/ 0008863) and Heo (KIPRIS English translation of KR 1730854 B1).
Regarding claim 1, Takematsu teaches an optical multilayer film (anti-reflection film 10 [0053], Fig. 6 shown above), which comprises a laminate in which a base layer (5 [0053]), a primer layer (7 [0053]), a hard coat layer (4 [0053]), a first refractive layer (high refractive index layer 2 [0055]), and a second refractive layer (low refractive layer 1 [0055]) are sequentially laminated (Fig. 6), wherein the refractive index (n5) of the second refractive layer 1 is 1.46 ([0100]) and the refractive index (n4) of the first refractive layer 2 is 2.0 ([0100]), such that n4 – n5 = 2.0 -1.46 = 0.54 which satisfies Equation (4) of Applicant.  Since the refractive index of the intermediate refractive layer 3 adjacent to the hard coat layer 4 (Fig. 6) is 1.74 ([0097]) which is higher than the refractive index (n3) of the hard coat layer 4 ([0066]), and since the hard coat layer 4 is made out of the same resin binder as the intermediate refractive index layer 3 ([0067]) which can have a lower refractive index of 1.5 ([0054]), the hard coat layer 4 can also have a lower refractive index n3 of around 1.5, which is higher than the refractive index of the second refractive layer 1 (n5 = 1.46 [0100]), for the purpose of providing the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light ([0075]), as evidenced by Mimura.
Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n3 of a hard coat layer is 1.52 ([0250]), for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (400 to 700 nm [0250]).
In addition, Takematsu teaches that the base layer 5 comprises a polyester resin (polyethylene terephthalate [0097]).  Although Takematsu is silent regarding a refractive index n1 of the base layer 5, a base layer that comprises a polyester resin commonly has a refractive index n1 that is within the claimed range of 1.61 to 1.69, and satisfies Equation (1) of Applicant, for the purpose of providing the desired antireflective characteristics, as evidenced by Mimura.
Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n1 of a base layer (substrate film (h) [0106], Fig. 5) which comprises a polyester (polyethylene terephthalate [0087]), can be 1.66 ([0250]) which is within the claimed range of 1.61 to 1.69, and satisfies Equation (1) of Applicant, for the purpose of providing the desired antireflective characteristics (antireflection film [0109]).
Accordingly, Takematsu, as modified by Mimura, teaches that n1 – n3 = 1.66 – 1.52 = 0.14 which is within the claimed range of 0.05 to 0.20, and satisfies Equation (3) of Applicant.
In addition, although Takematsu is silent regarding a refractive index n2 of the primer layer 7, a primer layer commonly has a refractive index n2 that is smaller than the refractive index n1 of the base layer 5, and larger than the refractive index n3 of the hard coat layer 4, for the purpose of providing the desired combination of prevention of undesired reflection of light and optimization of transmission of visible light ([0075]), as evidenced by Mimura.
Mimura teaches that a refractive index n2 of a primer layer is 1.58 (adhesion-promoting layer [0250]) when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]), and a refractive index n3 of a hard coat layer is 1.52 ([0250]), for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).
Accordingly, since Takematsu teaches that n4 = 2.0 and n5 = 1.46, and as modified by Mimura, teaches that n1 = 1.66, n2 = 1.58, and n3 = 1.52, as described above, it follows that Takematsu, as modified by Mimura, teaches that n5 (1.46) < n3 (1.52) < n2 (1.58) < n1 (1.66) < n4 (2.0), which satisfies Equation (2) of Applicant, for the purpose of providing the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as described above.
In addition, although Takematsu is silent regarding an in-plane retardation (Ro) value including a minimum in-plane retardation (Romin) value, and a thickness direction retardation (Rth) value, of the base layer 5, Takematsu teaches that the optical multilayer film 10 comprising the base layer 5, is laminated on a polarizer as part of a polarizing plate ([0082]), where the base layer 5 comprises polyethylene terephthalate which is a common material of a protective film, and hence the base layer 5 also serves as a protective film for the polarizer.
Heo teaches that a base which comprises polyethylene terephthalate (PET, 2nd para under Means to solve the problem, page 7) and serves as a protective film for a polarizer (polarizer protection film, 2nd para under Means to solve the problem, page 7) in a polarizing plate (2nd para under Problem to be solved, page 7), has an in-plane retardation of 350 nm or less (phase difference (Ro), 2nd para under Means to solve the problem, page 7) which is within the claimed range of 0 to 500 nm, and a thickness direction retardation value of 7,000 nm (phase difference (Rth), 2nd para under Means to solve the problem, page 7) which is within the claimed range of 5,000 to 16,000 nm, wherein an example of a minimum in-plane retardation (Romin) is 80 nm (width center, 2nd last para of page 18 of translation, Ro = 0 mm, Example 1, Table 2 [0136] of original document) which is within the claimed range of 85 nm or less, for the purpose of providing the desired suppression of rainbow discoloration (stain, 3rd last para of page 11 of translation). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the base layer 5 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with an in-plane retardation (Ro) within a range of 0 to 500 nm, including a minimum in-plane retardation (Romin) within a range of 85 nm or less, and a thickness direction retardation (Rth) within a range of 5,000 to 16,000 nm, in order to suppress rainbow discoloration, as taught by Heo.
Regarding claim 2, Takematsu teaches that the optical multilayer film 10 has a reflectance of less than 1% with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9) which is within the claimed range of 6.5% or less.
Regarding claims 3-4, Mimura teaches that the refractive index n2 of the primer layer can be 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 1.52 to 1.62, or 1.55 to 1.61, when the refractive index n1 of the base layer is 1.66 (polyester substrate [0250]), for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Regarding claim 5, although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]), Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lowered (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).
Mimura teaches that the first refractive layer (high refractive index layer [0107]) can have a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n4 of the first refractive layer 2 of the optical multilayer film 10 of Takematsu, to one that is within a range of .70 to 1.75, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
Regarding claim 6, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35.
However, Takematsu teaches that the optical multilayer film 10 has a reflectance of approximately 0.3 % with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9).
Mimura teaches that the second refractive layer can have an even lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, such that the optical multilayer film has a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of providing the desired improvement in the combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n5 of the second refractive layer 1 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.25 to 1.35, in order to obtain the desired improvement in the combination of prevention of reflection of undesired light, and optimization of transmission of visible light, as taught by Mimura.
Regarding claim 7, although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]) which is outside the claimed range of 1.70 to 1.75, Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lowered (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).

Mimura teaches that the first refractive layer has a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n4 of the first refractive layer 2 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.70 to 1.75, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
In addition, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35.
However, Takematsu teaches that the optical multilayer film 10 has a reflectance of approximately 0.3 % with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9).
Mimura teaches that the second refractive layer has a lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, and that the optical multilayer film has a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n5 of the second refractive layer 1 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.25 to 1.35, in order to obtain the desired improvement in the combination of prevention of reflection of light, and optimization of transmission of visible light, as taught by Mimura.
In addition, Takematsu is silent regarding a refractive index n2 of the primer layer 7, and a refractive index n3 of the hard coat layer 4.
However, Mimura teaches that when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]), a refractive index n2 of a primer layer is 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 1.55 to 1.61, and a refractive index n3 of a hard coat layer is 1.52 ([0250]) which is within the claimed range of 1.50 to 1.53, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm ([250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a refractive index n2 of the primer layer 7 that is within a range of 1.55 to 1.61, and a refractive index n3 of the hard coat layer 4 that is within a range of 1.50 to 1.53, in the optical multilayer film 10 of Takematsu, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura. 
Regarding claim 13, Takematsu teaches that the base layer 5 comprises a polyethylene terephthalate-based resin ([0097]), the hard coat layer 4 comprises a photocurable acrylate-based resin (prepolymer of acrylate [0067], ultraviolet curing resin [0068]), and that the second refractive layer 1 comprises silica (SiO2 [0100]) which can alternately be fine particles of silica, for the purpose of lowering the surface reflectance, as evidenced by Mimura.
Mimura teaches that the second refractive layer (low refractive index layer [0114]) comprises fine particles of silica, for the purpose of lowering the surface reflectance ([0114]).  
In addition, Takematsu teaches that the first refractive layer 2 comprises ITO in the one example ([0100]) which (ITO [0054]) can further include, or be replaced by titanium oxide (TiO2) ([0054]), for the purpose of improving the surface hardness, as evidenced by Mimura.
Mimura teaches that the first refractive index layer (high refractive index layer [0128]) comprises titanium oxide (TiO2), for the purpose of improving the surface hardness ([0128]).
Furthermore, Takematsu is silent regarding a composition of the primer layer 7.
However, Mimura teaches that the primer layer (adhesion-promoting layer [0138]) comprises a polyurethane-based resin ([0138]) which can be thermosetting (primer layer, thermosetting composition [0099]), for the purpose of providing the desired improvement in adhesion ([0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a thermosetting polyurethane-based resin in the primer layer 7 of the optical multilayer film 10 of Takematsu, in order to obtain the desired improvement in adhesion, as taught by Mimura. 
Regarding claim 14, Takematsu teaches an optical component (polarizing plate [0082]) comprising a polarizer, with the optical multilayer film 10 disposed on one side of the polarizer (laminated [0082]).
Regarding claim 15, Takematsu teaches a display device comprising the optical component (polarizing plate [0083]).  Although Takematsu is silent regarding a display panel having upper and lower sides at least one of which the optical component is disposed on, this arrangement was already a common feature in the art at the time, for the purpose of providing the desired selective light transmission, as evidenced by Heo.
Heo teaches a common display device (liquid crystal display, para 8 of page 16) comprising a display panel (liquid crystal panel (70), para 8 of page 16) having upper and lower sides of which optical components are disposed on (upper polarizing plate (10), lower polarizing plate (10’), para 10 of page 16, Fig. 3), for the purpose of providing the desired selective light transmission (polarization direction of light in which the liquid crystal layer passes through the lower polarizing plate can be controlled, last para of page 16).  
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu in view of Mimura and Heo, as applied to claims 1-7, 13-15 above, and further in view of Ishida (US 2010/0108957).
Takematsu, as modified by Mimura and Heo, teaches the optical multilayer film 10 comprising the laminate in which the base layer 5, the primer layer 7, the hard coat layer 4, the first refractive layer 2, and the second refractive layer 1 are sequentially laminated, as described above.
Regarding claim 8, Takematsu is silent regarding a thickness of the primer layer 7, and hence fails to teach that the primer layer 7 has a thickness of 80 to 95 nm.
However, Takematsu teaches that the primer layer 7 improves the adhesion between the base layer 5 and the hard coat layer 4 (for making the adhesion of the hard coat layer firm [0060], Fig. 6).
Ishida teaches that a primer layer that improves the adhesion between a base layer (transparent substrate [0066]) and a hard coat layer ([0066]) desirably has a thickness of 80 nm ([0067]) which is within the claimed range of 80 to 95 nm, for the purpose of providing the desired improvement in adhesion and thin-ness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the primer layer 7 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with a thickness within a range of 80 to 95 nm, in order to obtain the desired improvement in adhesion and thin-ness, as taught by Ishida.
Regarding claim 9, Takematsu teaches that the second refractive layer 1 has thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm.
Regarding claim 10, although Takematsu teaches that the base layer 5 has a thickness of 188 µm in the one example ([0097]) which is outside the claimed range, Takematsu teaches that the thickness can be lowered to 50 µm ([0085]) which is within the claimed range of 20 to 60 µm, for the purpose of providing the desired thin-ness and flexibility.
Regarding claim 11, Takematsu teaches that the first refractive layer 2 has a thickness of 105 nm ([0100]) which is within the claimed range of 5 nm to 150 nm, and that the second refractive layer 1 has a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm.  Although Takematsu teaches in this example that the hard coat layer 4 has a thickness of 8 µm ([0097]) which is outside the claimed range, Takematsu teaches that the thickness can be lowered to 3 µm ([0071]) which is within the claimed range of 1 to 5 µm, for the purpose of providing the desired film hardness while maintaining the desired film flexibility ([0072]).
Regarding claim 12, Takematsu teaches that the base layer 5 comprises a polyester resin (polyethylene terephthalate [0097]), and that the thickness of the base layer 5 can be lowered to 50 µm ([0085]) which is within the claimed range of 20 to 60 µm, for the purpose of providing the desired improvement in flexibility ([0072]).  Although Takematsu is silent regarding a refractive index n1 of the base layer 5, a base layer 5 that comprises a polyester resin commonly has a refractive index n1 that is within the claimed range of 1.63 to 1.68, and satisfies Equation (1) of Applicant, as evidenced by Mimura.
Mimura teaches that in an optical multilayer film (antireflection film [0106]), a refractive index n1 of a base layer (substrate film (h) [0106], Fig. 5) which comprises a polyester (polyethylene terephthalate [0087]), is 1.66 ([0250]) which is within the claimed range of 1.63 to 1.68, and satisfies Equation (1) of Applicant.
In addition, Takematsu teaches that a thickness of the hard coat layer 4 can be lowered to 3 µm ([0071]) which is within the claimed range of 1 to 5 µm, for the purpose of providing the desired film hardness while maintaining the desired film flexibility ([0072]).  Takematsu is silent regarding a thickness of the primer layer 7, and hence fails to teach that the primer layer 7 has a thickness of 80 to 95 nm.
However, Takematsu teaches that the primer layer 7 improves the adhesion between the base layer 5 and the hard coat layer 4 (for making the adhesion of the hard coat layer firm [0060], Fig. 6).
Ishida teaches that a primer layer that improves the adhesion between a base layer (transparent substrate [0066]) and a hard coat layer ([0066]) desirably has a thickness of 80 nm ([0067]) which is within the claimed range of 80 to 95 nm, for the purpose of providing the desired improvement in adhesion and flexibility.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the primer layer 7 of the optical multilayer film 10 of Takematsu, as modified by Mimura, with a thickness within a range of 80 to 95 nm, in order to obtain the desired improvement in adhesion and flexibility, as taught by Ishida.
In addition, Takematsu is silent regarding a refractive index n3 of the hard coat layer 4, and a refractive index n2 of the primer layer 7.
However, Mimura teaches that when a refractive index n1 of the base layer is 1.66 (polyester substrate [0250]) which is within the claimed range of 1.63 to 1.68, a refractive index n3 of a hard coat layer is 1.52 ([0250]) which is within the claimed range of 1.50 to 1.53, and a refractive index n2 of a primer layer is 1.58 (adhesion-promoting layer [0250]) which is within the claimed range of 1.54 to 1.62, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a refractive index n3 of the hard coat layer 4 that is within a range of 1.50 to 1.53, and a refractive index n2 of the primer layer 7 that is within a range of 1.54 to 1.62, in the optical multilayer film 10 of Takematsu, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.  
In addition, Takematsu teaches that the first refractive layer 2 has a thickness of 105 nm ([0100]) which is within the claimed range of 5 nm to 150 nm, and that the second refractive layer 1 has a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm. Although Takematsu teaches in the one example, that the refractive index n4 of the first refractive layer 2 is 2.0 ([0100]), Takematsu teaches that the refractive index n4 of the first refractive layer 2 can be lowered (high refractive index layer 2 … having a refractive index of 1.5 or more [0074]).
Mimura teaches that the first refractive layer has a lower refractive index n4 of 1.70 ([0107]) which is within the claimed range of 1.70 to 1.75, for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]), and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n4 of the first refractive index 2 to one that is within a range of 1.70 to 1.75, in order to obtain the desired combination of prevention of undesired reflection of light, and optimization of transmission of visible light, as taught by Mimura.
Furthermore, Takematsu teaches in the one example, that the second refractive layer 1 has a refractive index n5 of 1.46 ([0100]), and fails to teach that it has a lower value which is within the claimed range of 1.25 to 1.35. 
However, Takematsu teaches that the optical multilayer film 10 has a reflectance of approximately 0.3 % with respect to light having a wavelength of 550 nm (reflectivity, Fig. 9).
Mimura teaches that the second refractive layer has a lower refractive index n5 of 1.30 ([0107]) which is within the claimed range of 1.25 to 1.35, and a thickness of 85 nm ([0100]) which is within the claimed range of 80 nm to 120 nm, such that the optical multilayer film has a reflectance of 0.1% or less ([0250]) with respect to light having a wavelength of 550 nm, which is even lower than 0.3%,  for the purpose of providing the desired combination of prevention of undesired reflection of light (antireflection [0250]) and optimization of transmission of visible light (minimum reflectance, 400 to 700 nm [0250]), as described above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the value of the refractive index n5 of the second refractive layer 1 of the optical multilayer film 10 of Takematsu, to one that is within a range of 1.25 to 1.35, in order to obtain the desired improvement in the combination of prevention of reflection of undesired light, and optimization of transmission of visible light, as taught by Mimura.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782